Case: 13-60061       Document: 00512361376         Page: 1     Date Filed: 09/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 3, 2013
                                     No. 13-60061
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOHNATHAN EARL TEEGARDEN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:09-CV-678


Before JONES, CLEMENT and PRADO, Circuit Judges.
PER CURIAM:*
       Johnathan Earl Teegarden, federal prisoner # 15041-043, is serving a 130-
month sentence of imprisonment, which was imposed in September 2008
following his guilty plea conviction of conspiracy to possess with intent to
distribute 100 kilograms or more of marijuana. Teegarden did not file a direct
appeal, and his 28 U.S.C. § 2255 motion was denied.
       After being denied authorization to file a successive § 2255 motion, see
In re Teegarden, No. 12-60499 (5th Cir. Sept. 5, 2012) (unpublished), Teegarden

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-60061     Document: 00512361376      Page: 2    Date Filed: 09/03/2013

                                  No. 13-60061

then filed in the district court a “Motion for Order to Suppress Evidence” and a
“Motion for Relief from Waiver and Application to Submit a Motion to Suppress.”
In these filings, Teegarden contended that his Fourth Amendment rights had
been violated in connection with the seizure of the marijuana. He asserted that
his trial counsel had been ineffective for failing to file a suppression motion, and
relying on Federal Rule of Criminal Procedure 12, he argued that he should now
be allowed to file a motion to suppress. Teegarden indicated that he was not
seeking relief under § 2255. The district court determined that Teegarden’s
motions were not properly before it, and it denied them.
      Teegarden has moved for a certificate of appealability (COA), However,
as Teegarden is not seeking to appeal the final order in a § 2255 proceeding, he
need not obtain a COA. See 28 U.S.C. § 2253(c)(1)(B). Accordingly, his request
for a COA is denied as unnecessary.
      Again invoking Rule 12, Teegarden argues that he should be permitted to
seek suppression of evidence. However, Rule 12 deals with pleadings and
pretrial motions, and it does not permit a prisoner such as Teegarden, whose
conviction is final, to reopen his criminal case to seek suppression of evidence.
Teegarden has appealed from the denial of meaningless, unauthorized motions
which the district court was without jurisdiction to consider. See United States
v. Early, 27 F.3d 140, 142 (5th Cir. 1994). As he has not demonstrated that he
has a nonfrivolous issue for appeal, Teegarden’s motion to proceed in forma
pauperis (IFP) is denied. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982);
FED. R. APP. P. 24(a)(1). The appeal is dismissed as frivolous. See 5TH CIR.
R. 42.2.
      Teegarden’s repetitive attempts to obtain relief under different provisions
demonstrate a disregard for the strain on judicial resources caused by his
motions and appeals. He is hereby warned that any future frivolous or repetitive
filings in this court or any court subject to this court’s jurisdiction will invite
sanctions, including monetary penalties and limits on his access to federal court.

                                         2
    Case: 13-60061     Document: 00512361376      Page: 3   Date Filed: 09/03/2013

                                   No. 13-60061

We hereby instruct Teegarden to review all pending matters to ensure that they
are not frivolous or repetitive.
      COA DENIED AS UNNECESSARY; IFP DENIED; APPEAL DISMISSED
AS FRIVOLOUS; SANCTION WARNING ISSUED.




                                        3